     Case 1:19-cv-09236-KPF Document 78-2 Filed 01/27/20 Page 1 of 7




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


DAVID LEIBOWITZ, BENJAMIN
LEIBOWITZ, JASON LEIBOWITZ,
AARON LEIBOWITZ, and PINCHAS
                                             Case No. 1:19-cv-09236-KPF
GOLDSHTEIN
                                             Honorable Katherine Polk Failla
     Plaintiffs,

v.

IFINEX INC., BFXNA INC., BFXWW
INC., TETHER HOLDINGS LIMITED,
TETHER OPERATIONS LIMITED,
TETHER LIMITED, TETHER
INTERNATIONAL LIMITED,
DIGFINEX INC., PHILIP G. POTTER,
GIANCARLO DEVASINI,
LUDOVICUS JAN VAN DER VELDE,
REGINALD FOWLER, CRYPTO
CAPITAL CORP., and GLOBAL TRADE
SOLUTIONS AG,

      Defendants.

                       Affidavit of Michael Perklin




                                    -1-
        Case 1:19-cv-09236-KPF Document 78-2 Filed 01/27/20 Page 2 of 7



I, Michael Perklin, declare under penalty of perjury, as follows:

       1.      I am over the age of eighteen (18), I am not a party to this action, and I

currently reside in Denver, Colorado. I have been retained as an expert in this matter.

       2.      I base the facts and opinions in this declaration on my personal knowledge,

education, experience, and documents provided to me by counsel. If called as a witness, I

could and would testify to the truth of these facts and opinions under oath.

       3.      I believe that my education and experience fully qualify me to make the

statements contained in this declaration.

       4.      I earned my diploma in computer sciences in 2004, my bachelor’s degree in

applied information sciences (information security) in 2009, both from Sheridan College. I

then went on to earn my masters degree in information assurance, information security in

2011 from Davenport University. I hold the Certified Bitcoin Professional (CBP)

designation, as well as Certified Information Systems Security Professional (CISSP) and

Certified Information Systems Auditor (CISA).

       5.      I was a digital forensic investigator for 8 years, spending 4 of them

investigating blockchain systems exclusively. Since then, I have acted as the Chief

Information Security Officer (CISO) of ShapeShift AG for 3 years, which operates a leading

blockchain platform for the public. My numerous investigations have lead me to serve as an

expert witness in two separate countries, and the evidence and recommendations delivered

by my investigations have assisted dozens of companies around the world in securing their

blockchain systems, and have placed attackers of those systems behind bars. I act as an

advisor to a company that builds blockchain forensic analysis systems, I have taught courses

on blockchain forensics and investigations, and I am the principal author of the



                                               -2-
        Case 1:19-cv-09236-KPF Document 78-2 Filed 01/27/20 Page 3 of 7



CryptoCurrency Security Standard (CCSS) which is regularly referenced by blockchain

companies and governments around the world as they write new laws and regulations that

affect blockchain technologies.

       6.     I set forth additional facts about my background and qualifications in my

curriculum vitae, attached as Exhibit A.

       7.     Blockchain data is readily available to the public and can be retrieved with

minimal effort from many sources by anyone sufficiently familiar with blockchain systems.

       8.     Professor John Griffin’s report, “Is Bitcoin Really Un-Tethered?,” utilizes

such publicly available blockchain data from the Bitcoin and Tether blockchains.

       9.     Data referenced in the Young Complaint is similarly retrievable by querying

the Bitcoin, Ethereum, EOS, and Tron blockchains.



Dated: January 27, 2020




                                           MICHAEL PERKLIN




                                             -3-
               Case 1:19-cv-09236-KPF Document 78-2 Filed 01/27/20 Page 4 of 7
Statement of Qualifications                                                        Michael Perklin



Michael Perklin, CBP, CISA, CISSP, EnCE, ACE
Contact Information
Cell: +1 (416) 992-6953
Email: michael@perklin.ca
Twitter: @mperklin
LinkedIn: https://ca.linkedin.com/in/perklin

Qualifications
Michael holds the following degrees and certifications:

Master of Science in Information Assurance             Certified Bitcoin Professional (CBP)
(MSIA), University of Davenport, Davenport,            #1a83e6
Michigan                                               Certified Information Systems Security
Bachelor of Applied Information Sciences               Professional (CISSP)
(Information Systems Security) (BaISc),                #443796
Sheridan Institute, Oakville, Ontario                  Certified Information Systems Auditor (CISA)
Computer Science Technology diploma (CST),             #14115468
Sheridan Institute, Oakville, Ontario                  Encase Certified Examiner (EnCE)
Reid Technique of Interview and Interrogation -        #15-0911-4347
Advanced                                               AccessData Certified Examiner (ACE)
                                                       #UR-fc1p7132e98qw32-1229715


Affiliations
Michael is proud to be affiliated with the following organizations:

•   CryptoCurrency Certification Consortium            •   Association of Certified Forensic
    (C4), President (2014-Present)                         Investigators
                                                           (ACFI) (2009-2016)
•   Bitcoin Alliance of Canada (BAC), Director
    (2013-2016); Lifetime Member (2013-                •   Program Advisory Council (PAC) for the
    Present)                                               Bachelor of Information Sciences program at
                                                           Sheridan Institute (2009-2015)
•   Bitcoin Foundation (BF), Lifetime Member
    (2013-Present); Director (2015-2019)               •   Toronto Area Security Klatch (TASK)
                                                           (2010-2016)
•   High Technology Crime Investigations
    Association (HTCIA) (2008-2016)
               Case 1:19-cv-09236-KPF Document 78-2 Filed 01/27/20 Page 5 of 7
Statement of Qualifications                                                          Michael Perklin



Relevant Experience
Michael founded Canada’s first blockchain security consulting company, Bitcoinsultants, in 2012 after
working in the Information-Security field for nearly a decade. Since then, he has earned an industry-
wide reputation for best-in-class blockchain security consultations and cryptocurrency security audits.

Relevant experience includes:

•   Conducted investigations into multiple high-       •   Performed source code audits of web
    profile breaches of cryptocurrency systems             applications to identify security vulnerabilities
    including Bitfinex (2016) and ShapeShift               and misuse of cryptographic libraries
    (2016)                                             •   Advised the Canadian Senate Banking
•   Trained law enforcement personnel in the               Committee on bitcoin technology and
    traceability of cryptocurrencies                       cryptocurrency investigations
•   Lead a digital-forensic investigation across       •   1 year as Head of Security and Investigations
    multiple countries that culminated in the              at Ledger Labs Inc., a leading blockchain
    arrest and conviction of a cryptocurrency              consultancy firm
    thief in Dubai, UAE                                •   3 years as bitcoin, cryptocurrency and
•   Primary author and editor of the                       blockchain security consultant at
    CryptoCurrency Security Standard - a                   Bitcoinsultants Inc., the world’s first
    collection of security controls gleaned from           blockchain security consultancy firm
    the study of dozens of information systems         •   2 years as lead digital investigator for Rogers
    (both breached and secured)                            Communications, one of the world’s largest
•   Design, implementation, and deployment of a            telecommunications companies where he
    high-security bitcoin vault system for the             lead hundreds of digital investigations.
    Ethereum crowdsale which raised and                •   3 years as digital-forensic and security
    securely stored over 30,000 BTC                        consultant for Froese Forensic Partners, a
•   Software Architecture and Engineering                  boutique forensic firm based out of Toronto,
    consultation with dozens of clients designing          ON where he performed forensic
    blockchain-based information systems to                examinations on thousands of digital devices.
    ensure security and assurance of funds             •   Professor of Digital Forensics, Information
•   Security consultation for Initial Coin Offerings       Systems Auditing, and Computer Security
    (ICOs) that launched new cryptocurrencies              courses in a Bachelor’s degree security
    including Ethereum, Factom, BreakoutCoin,              program
    Zcash
               Case 1:19-cv-09236-KPF Document 78-2 Filed 01/27/20 Page 6 of 7
Statement of Qualifications                                                       Michael Perklin



Cryptocurrency Projects
Michael is involved in a variety of cryptocurrency related projects:

•   CryptoCurrency Security Standard - The world’s first formal standard for cryptocurrencies.
    Michael worked with industry-recognized security experts to collect and analyze information about
    the world’s most successful and least successful cryptocurrency systems. This data was used to
    author the world’s first standard that applies to cryptocurrencies, allowing anyone to measure a
    company’s security practices against a common scale. Michael currently serves as the chairman
    of the CCSS Steering Committee.
•   Certified Bitcoin Professional - The world’s first personnel certification for cryptocurrencies.
    Michael worked with Bitcoin experts around the world to build a database of peer-reviewed exam
    questions for the world’s first cryptocurrency certification.
•   Blockchain Training Conference - The world’s first blockchain conference targeted at people
    outside the blockchain industry. Michael was lead organizer of this Toronto-based conference that
    trained lawyers, accountants, developers, auditors, traders, and anti-money-laundering specialists
    in how blockchains work and how they will impact the world in the very near future.
•   Coindroids - The world’s first role-playing game played with a blockchain.
    Michael provides technical and security consultation to this fascinating new video game concept
    that is played with cryptocurrency wallets.
•   Bitcoin Intelligence Group - Advisor.
    Michael assists BIG’s board of directors as an advisor where he provides insight into blockchain
    investigations. Michael’s experience and advice has lead to the development of new features in
    their QLUE product which assist blockchain investigators in their investigations.
•   SALT Lending - CyberSecurity Advisor.
    Michael assists SALT Lending’s board of directors as a security advisor, providing advice and
    strategies to help build a secure lending system for their clients.
•   Electrum - An open-source bitcoin wallet.
    Michael has contributed enhancements to Electrum which added a high-security feature allowing
    offline computers and online computers to communicate solely with QR-codes, removing the
    opportunity for malware to infect offline systems.


Publications
Michael has contributed the following papers to the information security community:

•   "You Are What You Play”: Breaching privacy         •   Dealing with CryptoWall and Ransomware
    and identifying users in online gaming,                Decentral Blog, August, 2014
    Transactions of the 12th Annual PST                •   Bitcoin Handbook for Non-Profits
    (Privacy, Security, Trust) IEEE Conference,            Bitcoin Foundation, October, 2014
    Ryerson, Toronto, Canada, July 23-24, 2014
              Case 1:19-cv-09236-KPF Document 78-2 Filed 01/27/20 Page 7 of 7
Statement of Qualifications                                                     Michael Perklin



Speaking Engagements
Michael has been invited to speak at the following conferences and venues internationally:

•   Thefts, Breaches, and Attacks - When Things    •   Witness on Bitcoin and Cryptocurrencies
    Go Wrong                                           Senate Committee on Banking, Trade, and
    Blockchain:Money, London. November, 2016           Commerce, Ottawa ON. October, 2014
•   Technology and Innovation Panel: Blockchain    •   ACL Steganography
    ACAMS Canada, Toronto. Ontario, 2016               Lockdown, Madison WI. June, 2014
•   Blockchain Investigations                      •   Bitcoin and Financial Technology
    Blockchains, Cryptocurrencies, and AML,            FISD Conference, Toronto. May, 2014
    Toronto. August, 2016                          •   High Security Bitcoin
•   The Future of Blockchains                          Bitcoin Expo 2014, Toronto. April, 2014
    Blockchain World Congress, New York.           •   Cyber-Security Panel
    September, 2016                                    Bitcoin Expo 2014, Toronto. April, 2014
•   Blockchain Investigations                      •   Bitcoin - Myths and Realities.
    Blockchain Training Conference, Toronto.           Ontario Securities Commission, Toronto.
    June, 2016                                         February, 2014
•   CCSS In Depth                                  •   The State of Cyber Security
    Blockchain Training Conference, Toronto.           FISD Conference, Toronto. November, 2013
    June, 2016
                                                   •   Forensic Fails
•   Applying CCSS                                      DEF CON 21, Las Vegas. August, 2013
    Blockchain Training Conference, Toronto.
    June, 2016                                     •   ACL Steganography
                                                       DEF CON 21, Las Vegas. August, 2013
•   Blockchains and Accounting
    YDCPAA, Toronto. January, 2016                 •   Bitcoin 101 for Cyber Investigators
                                                       HTCIA Ontario Chapter, Toronto. April, 2013
•   Bitcoin and Why it Matters
    Ivey Alumni Network, Toronto. June, 2015       •   Bitcoin for Lawyers - Up to Speed in 60m
                                                       [Redacted], Toronto. May, 2012
•   Securing Bitcoin and reaching CCSS Level III
    Texas Bitcoin Conference, Texas. April, 2015   •   Anti-Forensics and Countermeasures
                                                       SECTOR, Toronto. October, 2012
•   Bitcoin and Financial Technology
    FISD Conference, New York. December, 2014      •   Anti-Forensics and Anti-Anti-Forensics
                                                       DEF CON 20, Las Vegas. July, 2012
•   Bitcoin Security
    Latin American Bitcoin Conference, Rio De      •   Defence In Depth - Don’t Stop in the Middle
    Janeiro Brazil. December, 2014                     pgWest Conference, San Jose. September,
                                                       2011
•   The Bitcoin Startup Ecosystem
    Inside Bitcoins, Las Vegas NV. October, 2014   •   Dealing with Computer Crime - Demystifying
                                                       the Myth
                                                       ACFI Fraud Conference, Toronto. July 2009
